DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2020 are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 9, claims 1 and 9 recites “… vapor in a specified volume”. It is not clear what the term “specified volume” is referring to. It is not clear if the claimed “specified volume” has different meaning than the volume which is in the definition of density which is concentration/mass of matter per/in a unit volume. 
 
Regarding claims 2-8, 10-20, claims 2-8, 10-20 are rejected at least for inheriting the above discussed issues of claims 1 or 9. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3,5-11,13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,583,675. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application is obvious over the patent.
Regarding claim 1, Claim 1 of the patent teaches non-transitory computer readable medium (claim 1 line 6) for a printer (claim 1 line 1), the medium storing 
a threshold (claim 1 line 6) specifying a vapor density in terms of a quantity of vapor in a specified volume (claim 1 lines 3-5), and 
instructions to compare an incoming signal that corresponds to a detected vapor density with the threshold, and intervene in operation of the printer when the detected vapor density exceeds the threshold (claim 1 lines 8-10).

Regarding claim 2, Claim 1 of the patent teaches further comprising instructions to transfer ink whereby vapor is released (claim 1 lines 3-4), detect a current density of the vapor (claim 1 line 3), output a signal corresponding to the current vapor density for comparison to the threshold (claim 1 lines 8-10).
Regarding claim 3, Claim 4 of the patent teaches further comprising instructions to intervene in operation of the printer by adjusting a print speed (claim 4).
Regarding claim 5, Claim 12 of the patent teaches further comprising instructions to intervene in operation of the printer by adjusting a radiation device output (claim 12).
Regarding claim 6, Claim 6 of the patent teaches further comprising instructions to intervene in operation of the printer without interrupting execution of a current print job (claim 6).
Regarding claim 7, Claim 8 of the patent teaches further comprising instructions to detect the current vapor density by: emitting light, detecting the light with a sensor, and correlating a change in detected light intensity with vapor density (claim 8).
Regarding claim 8, Claim 11 of the patent teaches further comprising instructions to emit the light in a wavelength range between 400 and 1000 nanometers (claim 11).
Regarding claim 9, Claim 1 of the patent teaches a printer comprising 
an ink transfer device (claim 1 line 2), 
a vapor sensor to detect a density of vapor that is released from transferred ink (claim 1 lines 3-4),

a control circuit to compare a measured vapor density output by the vapor sensor to the threshold and trigger a vapor control instruction when the vapor sensor detects a measured vapor density in excess of the threshold (claim 1 lines 8-10).
Regarding claim 10, Claim 2 of the patent teaches wherein the sensor is placed to detect the vapor density as vapor exits the printer (claim 2).
Regarding claim 11, Claim 1 of the patent teaches wherein the sensor is placed on an exterior of the printer to detect the vapor density outside of the printer (claim 1 lines 4-5).
Regarding claim 13, Claim 3 of the patent teaches further comprising radiation device, the control circuit to intervene in operation of the radiation device when the measured vapor density exceeds the threshold (claim 3).
Regarding claim 14, Claim 4 of the patent teaches wherein the control circuit is to continue printing at a different print speed when the measured vapor density exceeds the threshold (claim 4).
Regarding claim 15, Claim 5 of the patent teaches having a maximum print speed of at least 50 square meters per hour (claim 5).
Regarding claim 16, Claim 6 of the patent teaches wherein the control circuit is to intervene while executing a print job and without interrupting the print job (claim 6).
Regarding claim 17, Claim 7 of the patent teaches further comprising an exchangeable condensation part for receiving condensed droplets (claim 7).
Regarding claim 18, Claim 8 of the patent teaches wherein the sensor includes an optical sensor to correlate a change in detected light intensity with a change in vapor emission (claim 8).
Regarding claim 19, Claim 1 of the patent teaches wherein the threshold comprises multiple thresholds in a look-up table, wherein the control instruction is different for different thresholds (claim 1 lines 6-7, 11-12).
Regarding claim 20, Claim 10 of the patent teaches further comprising a graphical user interface, wherein the control instruction comprises presenting an option on the graphical user interface to intervene in printer operation when the density of vapor exceeds the threshold (claim 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (US 2006/0045557) in view of Frydman et al.(US 2014/0125719).
Regarding claim 1, Kim teaches a non-transitory computer (controller of image forming apparatus in figs.2, 5-7; paragraphs 0003, 0043, 0076, 0077, 0079) readable medium for a printer, the medium storing 
a threshold specifying a vapor density (vapor density corresponds to concentration of carrier vapor, for instance see paragraph 0066 line 6-7; threshold corresponds to predetermined reference value, for instance see paragraph 0080 lines 5-6 ) in terms of a quantity of vapor in a specified volume (see fig.6, 7, paragraphs 0052, 0056,0066, 0080), and 
instructions to compare (S24 fig.7) an incoming signal that corresponds to a detected vapor density (vapor concentration sensor 268 fig.4) with the threshold (fig.7, paragraphs 0033, 0034, 0080), and intervene in operation of the printer when the detected vapor density exceeds the threshold (intervention operation is performed based on Y/N result after comparing step S24 in fig.7) (see figs.2, 4-7; paragraphs 0052, 0056, 0066, 0080, 0081).
Kim teaches printer including controller in fig. 5 and means to perform control operations in figs. 6 and 7. Even though it would be obvious that the printer must have controller and storage unit to perform the above operations but Kim does not explicitly mentions a storage unit.   
Frydman et al teaches similar printer comprising controller and control operation (figs.5,6) and further including a storage unit (paragraph 0022, figs.5,6). 


Regarding claim 2, Kim as modified by Frydman et al further teaches further comprising instructions to: transfer ink whereby vapor is released (fig.2, paragraphs 0051, 0052, 0074, 0075 of Kim; paragraphs 0011, 0012 of Frydman et al), 
detect a current density of the vapor (vapor concentration sensor 268 fig.4 of Kim; sensor 506, figs.5,6; paragraph 0019 Frydman et al), 
output a signal (singles of vapor concentration sensor 268 fig.4 of Kim; signals of sensor 506, figs.5,6; paragraph 0019 Frydman et al) corresponding to the current vapor density for comparison to the threshold (figs.2,4-7; paragraphs 0052,0056,0066,0080, 0081 of Kim; figs.5,6; paragraph 0020 of Frydman et al).

Regarding claim 4, Kim as modified by Frydman et al further teaches further comprising instructions to intervene in operation of the printer by adjusting an air control device output (figs.5, 6, paragraphs 0020 of Frydman et al; paragraphs 0053, 0055, 0071, 0077 of Kim).

Regarding claim 6, Kim as modified by Frydman et al further teaches further comprising instructions to intervene in operation of the printer without interrupting execution of a current print job (figs.2,4-7; paragraphs 0043, 0051,0052,0056, 0066,0080, 0081 of Kim; figs.5,6; paragraph 0021 of Frydman et al).

Regarding claim 9, Kim as modified by Frydman et al teaches a printer (fig.2 of Kim; figs.2, 5 of Frydman et al) comprising 
an ink transfer device (110 fig.2 of Kim; 202, 102 in fig.2, 508 in fig.5 of Frydman et al), 
a vapor sensor (vapor concentration sensor 268 fig.4 of Kim; sensor 506, figs.5,6; paragraph 0019 Frydman et al) to detect a density of vapor that is released from transferred ink (fig.6, 7, paragraphs 0052,0056,0066, 0080 of Kim; 202, 102 in fig.2, 508 in fig.5 of Frydman et al),
a memory (memory of the controller and control methods in figs.5-7 of the printer of Kim; memory in paragraph 022, figs.5,6 of Frydman et al) storing a threshold that specifies a maximum vapor density in terms of a quantity of vapor in a specified volume (threshold corresponds to predetermined reference value, for instance see paragraph 0080 lines 5-6. See fig.6, 7, paragraphs 0052, 0056, 0066, 0080 of Kim; paragraphs 0010, 0011, 0018-0020, in figs.4-6 of Frydman et al), and 
a control circuit to compare (S24 fig.7 of Kim; paragraphs 0017,0018,0020,0022, fig.6 of Frydman et al) a measured vapor density (vapor density corresponds to concentration of carrier vapor, for instance see paragraph 0066 line 6-7 of Kim; vapor density corresponds to the concentration of ink carrier vapor, for instance see paragraph 0019) output by the vapor sensor to the threshold and trigger a vapor control instruction when the vapor sensor detects a measured vapor density in excess of the threshold (fig.6, 7, paragraphs 0052, 0056, 0066, 0080, 0081 of Kim; paragraphs 0010, 0011, 0018-0020, in figs.4-6 of Frydman et al).

Regarding claim 10, Kim as modified by Frydman et al teaches wherein the sensor is placed to detect the vapor density as vapor exits the printer (vapor concentration sensor 268 fig.4, paragraphs 0066,0080 of Kim detects vapor density as the vapor exits the printer).

Regarding claim 12, Kim as modified by Frydman et al teaches further comprising an air control device, the control circuit to intervene in operation of the air control device when the measured vapor density exceeds the threshold (figs.5, 6, paragraphs 0020 of Frydman et al; paragraphs 0053, 0055, 0071, 0077 of Kim).

Regarding claim 16, Kim as modified by Frydman et al and Cha et al further teaches wherein the control circuit is to intervene while executing a print job and without interrupting the print job (figs.2,4-7; paragraphs 0043, 0051,0052,0056, 0066,0080, 0081 of Kim; figs.5,6; paragraph 0021 of Frydman et al).

Regarding claim 17, Kim as modified by Frydman et al further teaches further comprising an exchangeable condensation part for receiving condensed droplets (261 figs.4,5; paragraphs 0062-0064 of Kim;306 figs.3,4; paragraphs 0013-0015, 0019 of Frydman et al).

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeVore et al. (2008/0100647).
        Regarding claim 1, DeVore et al. discloses (Figs. 4, 5 and 8) a non-transitory computer readable medium (controller 96) for a printer, the medium storing a threshold specifying a vapor density (accumulation of vapor) in terms of a quantity of vapor in a specified volume (Fig. 8, step 74 and 76) (paragraph 0035), and instructions to compare an incoming signal (sensor signals) that corresponds to a detected vapor density with the threshold, and intervene in operation of the printer when the detected signal exceeds the threshold (the intervention would be when the vapor is exceeding the threshold value the controller 56 would resume or declare ready for service or initiated and one or more countermeasures carried out in step 78 fig.8) (See fig.8, paragraph 35,36). 
        DeVore fails to explicitly state the term vapor density.  
       However, DeVore teaches the degree of vapor accumulation, therefore, it would have been obvious to one of ordinary skill in the art to recognize the degree of vapor accumulation can be considered as “a vapor density”.

Claims 3, 14, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim as modified by Frydman et al and further in view of Yokota et al.(US 2001/0026696).
Regarding claim 3, Kim as modified by Frydman et al does not explicitly teaches wherein the intervene operation of the printer is by adjusting a print speed.
However, Yokota et al teaches wherein the intervene operation of the printer is by adjusting a print speed (See fig. 2, 3; paragraphs 0063, 0064, 0065, 0075).     


Regarding claim 14, Kim as modified by Frydman et al does not explicitly teaches wherein the control circuit is to continue printing at a different print speed when the measured vapor density exceeds the threshold.
However, Yokota et al teaches in figs 2,3, a control circuit (control unit 12) continue printing at a different print speed if the vapor density exceeds the threshold (step A1 and A2, “control unit 12 makes a decision of whether or not the measured level is above a preset allowable value (critical value) (step A1)... If YES, on the other hand, the control unit 12 sends control signals to the controllers 13 to reduce the rotational speeds of the drum 1, the polygon mirror (the speed at which the drum is scanned by laser beams), the intermediate transfer roller 6, the developing rollers, and the fog removing rollers (step A2).” (See fig. 2, 3; paragraphs 0063, 0064, 0065).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time the invention was made to include or provide variable speed for the purpose of “discharge of the solvent vapor to the outside of the image formation apparatus can be controlled to a minimum and the solvent vapor can be separated and recovered in an efficient manner” (Yokota et al, Paragraph 0067).

Regarding claim 15, Kim as modified by Frydman et al does not explicitly teaches wherein having a maximum print speed of at least 50 square meters per hour.
Yokota et al teaches in fig a maximum print speed of at least 50 square meters per hour (51 to 100 with speed Vz).
 Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to include or provide maximum speed for the purpose of “discharge of the solvent vapor to the outside of the image formation apparatus can be controlled to a minimum and the solvent vapor can be separated and recovered in an efficient manner” (Yokota et al, Paragraph 0067).

Claims 5 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim as modified by Frydman et al and further in view of Cha et al.(US 5,089,830).
Regarding claim 5, Kim as modified by Frydman et al does not explicitly teaches wherein the intervene operation of the printer is by adjusting a radiation device output.
However, Cha et al, teaches similar printer (figs.3-5) including control operation of the printer by adjusting a radiation device output (heat radiation in step 84 in fig.4. see figs.3-5, col. 3 lines 16-55).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time the invention was made to use radiation device as taught by Cha et al for the purpose of improving print quality (Cha, col 3 lines 14-25).

Regarding claim 13, Kim as modified by Frydman et al and Cha et al further teaches radiation device, the control circuit to intervene in operation of the radiation device when the measured vapor density exceeds the threshold (heat radiation step 84 in fig.4, figs.3-5, col. 3 lines 16-55 of Cha et al as applied to Kim as modified by Frydman et al) 

Claims 7, 11, 18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim as modified by Frydman et al and further in view of DeVore et al (US 2008/0100647).
Regarding claim 7, Kim as modified by Frydman et al does not explicitly teaches wherein to detect the current vapor density is by emitting light, detecting the light with a sensor, and correlating a change in detected light intensity with vapor density i.e. Kim as modified by Frydman et al does not explicitly teaches wherein the sensor is optical type sensor. 
However, DeVore et al teaches optical sensor wherein detecting includes emitting light, detecting the light with the sensor, and correlating a change in detected light intensity with vapor density i.e. DeVore et al teaches wherein the sensor is optical type sensor. (figs.2,3; paragraphs 0043, 0030, 0031).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time the invention was made to use such sensor in the device Kim as modified by Frydman et al based on the teaching of DeVore et al to provide a more capable non-contact type sensor.

Regarding claim 11, Kim as modified by Frydman et al does not explicitly teaches wherein the sensor is placed on an exterior of the printer to detect the vapor density outside of the printer.  
 However, Devore et al teaches similar sensors (36 figs.2,3; 66 fig.7; 106 fig.9) that detects vapor density in a printhead (12 figs.1-3; 54 fig.7; 94 fig.9) in a carriage. Devore et al further teaches both configurations of placing of the sensors as on-carrier/attached to the printhead (figs.1-3) and as exterior/detached from the printhead (figs.7, 9). (Paragraphs 0014, 0020, 0022, 0040).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time the invention was made to use such arrangement of the sensor in the device Kim as modified by Frydman et al based on the teaching of DeVore et al for instance to simplify complexity of the printer structure and/or improve ease of maintenance and replacement of parts.

Regarding claim 18, Kim as modified by Frydman et al does not explicitly teaches wherein the sensor includes an optical sensor to correlate a change in detected light intensity with a change in vapor emission.
However, Devore et al teaches the use of optical sensor (“optical sensor”) to detect vapor to correlate a change in detected light intensity with a change in vapor emission (" optical sensor or in addition to optical sensors to detect the accumulation of vapor”, paragraph 0043) (see paragraphs 0007, 0031, 0043, figs.8,9 ).
         Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to include or provide an optical sensor as taught by 

Regarding claim 20, Kim as modified by Frydman et al does not explicitly teaches wherein further comprising a graphical user interface, wherein the control instruction comprises presenting an option on the graphical user interface to intervene in printer operation when the density of vapor exceeds the threshold.
However, DeVore et al teaches a graphical user interface, wherein the control instruction comprises presenting an option on the graphical user interface (prompting a user) to intervene in printer operation when the density of vapor exceeds the threshold (“a graphical user interface, wherein the control instruction comprises presenting an option on the graphical user interface to intervene in printer operation when the density of vapor exceeds the threshold." Lines 19-23; paragraph 0031. See also paragraphs 0007, 0010, 0036, 0041, 0042).
       Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to include or provide a graphical user interface as taught by DeVore et al as into Kim as modified by Frydman et al device for the purpose of better manage and monitor vapor accumulation in the printer.   

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim as modified by Frydman et al and further in view of Sasanuma et al. (US 5,856, 876).
Regarding claim 8, Kim as modified by Frydman et al teaches sensor (vapor concentration sensor 268 fig.4 of Kim; sensor 506, figs.5,6; paragraph 0019 Frydman et al) but does not explicitly teaches instructions to emit the light in a wavelength range between 400 and 1000 nanometers.
However, Sasanuma et al teaches in fig 14, sensor (1033) emitting the light in a wavelength range between 400 and 1000 nanometers (“an ambient sensor 1033 for measuring the moisture content contained in air in the apparatus, an optical reading device 1040 Including an LED light source 1010 (having a main wavelength at about 960nm).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time the invention was made to use the wavelength range as taught by Sasanuma et al into the device of Kim as modified by Frydman et al for the purpose of controlling the sensor and improving sensitivity stability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615. The examiner can normally be reached General Schedule 9:00 am- 5:00 pm, IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENOK D LEGESSE/Primary Examiner, Art Unit 2853